 


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION

ARVIN DALE ROCHELLE                                                            PETITIONER

V.                                                               NO. 4:18-CV-50-DMB-JMV

MARSHAL TURNER, et al.                                                      RESPONDENTS

                                    FINAL JUDGMENT

       In accordance with the Order Adopting Report and Recommendation entered this day,

Arvin Dale Rochelle’s complaint is DISMISSED for failure to state a claim upon which relief can

be granted.

       SO ORDERED, this 28th day of December, 2018.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE




 




 
